UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7970



MARVIN DAVID MOORE,

                                             Petitioner - Appellant,

          versus

GEORGE P. DODSON, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. James C. Turk, District Judge. (CA-
95-770-R)


Submitted:   November 19, 1996            Decided:   December 2, 1996


Before MURNAGHAN, HAMILTON, and MOTZ, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Bruce McCoy Steen, MCGUIRE, WOODS, BATTLE & BOOTHE, Charlottes-
ville, Virginia, for Appellant. Thomas Drummond Bagwell, Assistant
Attorney General, Richmond, Virginia, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C. § 2254 (1994), amended
by Antiterrorism and Effective Death Penalty Act of 1996, Pub. L.

No. 104-132, 110 Stat. 1214. We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,

we deny a certificate of probable cause to appeal; to the extent

that a certificate of appealability is required, we deny such a

certificate. We dismiss the appeal on the reasoning of the district
court. Moore v. Dodson, No. CA-95-770-R (W.D. Va. Nov. 1, 1995). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                 2